                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

JONATHAN RAY WILLIFORD                           §

VS.                                              §                 CIVIL ACTION NO. 1:19cv239

OFFICE OF HARDIN CO. ATTORNEY                    §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION
       Petitioner Jonathan Ray Williford, proceeding pro se, filed the above-styled petition for writ
of habeas corpus pursuant to 28 U.S.C. § 2241. The court previously referred this matter to the

Honorable Zack Hawthorn, United States Magistrate Judge, for consideration pursuant to 28 U.S.C.

§ 636 and applicable orders of this court.

       The Magistrate Judge has submitted a Report and Recommendation of United States

Magistrate Judge concerning the petition. The Magistrate Judge recommends dismissing the

petition without prejudice as repetitious.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED as the opinion of the court. A final judgment

shall be entered in accordance with the recommendation of the Magistrate Judge.


                                    SIGNED this 17th day of December, 2019.




                                                                   ____________________________
                                                                   Michael J. Truncale
                                                                   United States District Judge
